tcmemo_2010_136 united_states tax_court enmed llc d b a quality home health agency petitioner v commissioner of internal revenue respondent docket no 17142-08l filed date johnny rhondo manager for petitioner guy glaser and timothy berry for respondent memorandum opinion kroupa judge this collection review matter is before the court in response to a notice_of_determination concerning collection action s under sec_6320 and or 1all section references are the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated determination notice pertaining to a dollar_figure penalty under sec_6698 for failure to timely file a partnership return for and a dollar_figure penalty under sec_6721 for failure_to_file the return electronically for the sole issue for decision is whether respondent’s determination to sustain the lien filing to collect the penalties assessed is an abuse_of_discretion we hold it is not background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner maintained its headquarters in ontario california at the time it filed the petition irs penalty appeal respondent assessed the penalties against petitioner and issued a notice requesting petitioner to pay the penalties instead of paying petitioner asked that the penalties be abated by respondent’s appeals_office penalty appeal penalty appeals tax specialist maryann woodbury ao woodbury determined that 2respondent filed a motion for summary_judgment we recharacterized respondent’s motion as a motion for partial summary_judgment and granted partial summary_judgment to respondent that petitioner was foreclosed from challenging the underlying liability for the penalties we left open whether filing the lien was appropriate to collect the penalties it is that issue we decide today petitioner was not entitled to have the penalties abated ao woodbury explained she did not abate the penalties because petitioner had a history of failure to timely file penalties the return was filed over months late and so much time elapsed between the events petitioner cited for causing the delay and the delayed filing the cdp hearing respondent filed a notice_of_federal_tax_lien in san bernardino county against petitioner with respect to the penalties respondent also sent petitioner a notice informing petitioner of its collection_due_process rights petitioner timely submitted a hearing request seeking abatement of the penalties petitioner raised no other issue in the hearing request nor did petitioner raise any collection alternatives in the hearing request such as an installment_agreement or an offer-in-compromise settlement officer wendy j clinger so clinger sent petitioner a letter scheduling a date and time for the hearing she stated in the letter that the purpose of the hearing would be limited to discussing the lien and that pursuant to sec_6330 she would not allow petitioner to challenge it sec_3petitioner filed a petition in this court docket no to contest ao woodbury’s determination not to abate the penalties that petition was untimely and the case was dismissed for lack of jurisdiction liability for the underlying penalties because petitioner already had exercised an opportunity to do so during the penalty appeal so clinger further stated that she would consider any non- frivolous issues petitioner wished to discuss including challenges to the appropriateness of the collection action and other defenses she asked petitioner to provide her with all the information that it wished her to consider regarding the lien so she could properly consider collection alternatives responding to so clinger petitioner provided the same information and repeated the same arguments it had previously raised during the penalty appeal petitioner also claimed it had not had the opportunity to dispute the appropriateness of the collection action petitioner did not raise any other arguments including objections to the collection action or collection alternatives petitioner chose not to participate in a face-to-face hearing with so clinger and declined the opportunity to discuss the matter by telephone petitioner instead requested that so clinger make her determination using documents it had previously submitted the documents submitted to so clinger only addre sec_4apparently petitioner now seeks to negotiate the penalties and has stated that it would like each party to concede percent of the liability based on doubt as to liability petitioner is precluded from challenging its liability for the penalties pursuant to our order granting respondent’s motion for partial summary_judgment petitioner’s liability for the penalties they do not raise any relevant issues so clinger issued petitioner a determination notice sustaining the filing of the lien she determined through account transcript analysis that the penalties were properly assessed and that petitioner was properly notified of the assessments and informed of its rights with respect to the lien action so clinger also determined that petitioner had previously had the opportunity to challenge its liability for the penalties and was therefore precluded from challenging it again she further determined that petitioner did not raise any relevant arguments including defenses and collection alternatives petitioner timely filed a petition in response to the determination notice the only issue raised is whether petitioner is liable for the penalties discussion we are asked to decide in this collection review matter whether respondent abused his discretion by proceeding with the lien action to collect the penalties from petitioner petitioner only wants to contest its liability for the penalties we begin with general rules that apply to collection actions the secretary is required to furnish the taxpayer with written notice that a lien has been filed sec_6320 the taxpayer is entitled upon request to a hearing before the appeals_office sec_6320 if the taxpayer requests a hearing he or she may raise at that hearing any relevant issues relating to the unpaid tax or the proposed collection action sec_6330 relevant issues include any appropriate defenses challenges to the appropriateness of collection and possible alternative means of collection such as an installment_agreement or an offer-in-compromise sec_6330 after the hearing the appeals officer is required to make a determination that addresses issues the taxpayer raised verifies that all requirements of applicable law and administrative procedure have been met and balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 petitioner may prove abuse_of_discretion by showing that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 129_tc_107 the record reflects that so clinger properly verified that respondent followed the applicable law and administrative procedure she reviewed respondent’s account transcript and 5petitioner elected not to participate in a face-to-face or telephone hearing with so clinger and requested that she make her determination using documents it had submitted to her petitioner now argues in its briefs that its due process rights were violated when so clinger denied its request for a face-to- face hearing we find no abuse_of_discretion by so clinger in light of petitioner’s waiver of the opportunity for a hearing in continued concluded that petitioner received all notices and was accorded all rights to which it was entitled regarding the assessments additionally petitioner did not raise any relevant issues for so clinger’s consideration petitioner did not provide any collection alternatives nor did it present any other defenses for so clinger’s consideration finally the record reflects that so clinger properly balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that any collection be no more intrusive than necessary we therefore conclude that so clinger did not abuse her discretion in sustaining the lien action to collect the penalties from petitioner we decline petitioner’s invitation to review whether petitioner had reasonable_cause to file the return almost months after the due_date that question is not before the court we previously granted respondent’s partial summary_judgment on the question whether petitioner may challenge its liability for the penalties in this collection review matter we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit continued person or by telephone to reflect the foregoing decision will be entered for respondent
